                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                           Magistrate Judge S. Kato Crews

Civil Action No. 1:18-cv-02019-RM-SKC

CARMEN HERNANDEZ, on her own behalf and
on behalf of all others similarly situated,

             Plaintiff,

v.

UNITED BUILDERS SERVICE, INC., and
EDGAR SAMUEL MONTOYA MARTINEZ
d/b/a MASTERS DRYWALL INSTALLERS,

             Defendants.


            ORDER SETTING RULE 16(B) SCHEDULING CONFERENCE


Magistrate Judge S. Kato Crews

      On September 27, 2018, the Court held a Status Conference wherein the Court

stayed setting the Scheduling Order in this case until Defendant Edgar Samuel Montoya

Martinez had been served. See [ECF. #32.] On October 17, 2018, Plaintiff Carmen

Hernandez filed her Notice of Successful Service stating that Defendant Montoya

Martinez was successfully served on October 13, 2018. [ECF. #37 p.1.] Accordingly,

Defendant Montoya Martinez’ answer or other response to Plaintiff’s Amended Complaint

[ECF. #16] is due November 7, 2018. See FED. R. CIV. P. 12(a)(1)(A)(i).

      The Scheduling Conference is set for November 27, 2018, at 9:30 AM in

Courtroom C204 before Magistrate Judge S. Kato Crews. The parties shall file a joint

proposed    scheduling     order,   and   email   a   copy,   in   Word   format,   to



                                           1
Crews_Chambers@cod.uscourt.gov, on or before seven (7) days prior to the Scheduling

Conference (11/20/2018).

      Accordingly, IT IS ORDERED that:

      1.    Defendant Edgar Samuel Montoya Martinez’ shall file his answer or other

            response to Plaintiff’s Amended Complaint no later than November 7, 2018;

      2.    The Rule 16(b) Scheduling Conference is set for November 27, 2018, at

            9:30 AM; and

      3.    The parties shall file their joint proposed scheduling order, with emailed

            copy, in Word format, to Crews_Chambers@cod.uscourts.gov, by

            November 20, 2018.

      DATE: October 17, 2018.



                                             BY THE COURT:




                                             S. Kato Crews
                                             United States Magistrate Judge
                                             District of Colorado




                                         2
